
	
		I
		111th CONGRESS
		1st Session
		H. R. 2956
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Shadegg (for
			 himself, Mrs. Blackburn,
			 Mr. McCaul,
			 Mr. Bartlett,
			 Mr. Gallegly,
			 Mr. Flake,
			 Mr. Franks of Arizona,
			 Mrs. Myrick, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To remove the additional tariff on
		  ethanol.
	
	
		1.Removal of additional tariff
			 on ethanol
			(a)In
			 generalSubchapter I of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is
			 amended—
				(1)by striking
			 heading 9901.00.50; and
				(2)by striking U.S.
			 notes 2 and 3.
				(b)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
